                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 LEMAS PRICE MITCHELL,

             Plaintiff,                      Case No. 2:19-cv-11416
                                             District Judge Laurie J. Michelson
 v.                                          Magistrate Judge Anthony P. Patti

 ROYAL GAS & OIL,

           Defendant.
_________________________/

ORDER DENYING AS MOOT DEFENDANT’S MOTION TO DISMISS OR
       FOR A MORE DEFINITE STATEMENT (ECF No. 14)

I.    BACKGROUND

      On May 14, 2019, Plaintiff Lemas Price Mitchell filed this lawsuit, in pro

per, alleging employment discrimination by Defendant on the basis of religion in

violation of Title VII of the Civil Rights Act of 1964. (ECF No. 1, PgID.4-11.)

Judge Michelson referred all pretrial matters to me for resolution. (ECF No. 6.)

On October 2, 2019, Defendant filed a motion to dismiss or for a more definite

statement pursuant to Federal Rules of Civil Procedure 12(b)(6) and (e). (ECF No.

14.) The Undersigned ordered Plaintiff to respond to the motion by November 1,

2019 (ECF No. 15), which he did on October 31, 2019, by filing a more definite

statement labeled as an amended complaint (ECF Nos. 17 & 18).

II.   STANDARDS
      A defendant may file a motion to dismiss under Fed. R. Civ. P. 12(b)(6) for

the plaintiff’s “failure to state a claim upon which relief can be granted.” Fed. R.

Civ. P. 12(b)(6). To state a claim for relief, a pleading must contain:

      (1) a short and plain statement of the grounds for the court’s
          jurisdiction, unless the court already has jurisdiction and the claim
          needs no new jurisdictional support;

      (2) a short and plain statement of the claim showing that the pleader is
          entitled to relief; and

      (3) a demand for the relief sought, which may include relief in the
          alternative or different types of relief.

Fed. R. Civ. P. 8(a). Further, “[e]ach allegation must be simple, concise, and

direct,” although “[n]o technical form is required.” Fed. R. Civ. P. 8(d)(1). “In

determining whether a complaint states a claim, a court must accept as true all the

factual allegations in the complaint and determine whether the complaint contains

‘enough facts to state a claim to relief that is plausible on its face.’” Bridge v.

Ocwen Fed. Bank, FSB, 681 F.3d 355, 358 (6th Cir. 2012) (quoting Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007)). “[P]ro se complaints are liberally

construed and are held to less stringent standards than the formal pleadings

prepared by attorneys.” Bridge, 681 F.3d at 358.

      Motions for a more definite statement are governed by Fed. R. Civ. P. 12(e),

which provides:



                                           2
       A party may move for a more definite statement of a pleading to which
       a responsive pleading is allowed but which is so vague or ambiguous
       that the party cannot reasonably prepare a response. The motion must
       be made before filing a responsive pleading and must point out the
       defects complained of and the details desired. If the court orders a more
       definite statement and the order is not obeyed within 14 days after
       notice of the order or within the time the court sets, the court may strike
       the pleading or issue any other appropriate order.

Fed. R. Civ. P. 12(e).

III.   DISCUSSION

       Plaintiff’s more definite statement, prepared with the assistance of the

University of Detroit Mercy Legal Clinic, contains “a short and plain statement of

the grounds for the court’s jurisdiction,” Fed. R. Civ. P. 8(a)(1), and a short and

plain statement of claims showing entitlement to relief, Fed. R. Civ. P. 8(a)(2).

(ECF No. 17, PgID.349-351.) Paragraphs 7 to 13 provide detailed factual

allegations, and the statement lists two causes of action: (1) a violation of Title VII

of the Civil Rights Act of 1964, and (2) a violation of the Michigan Elliot Larsen

Civil Rights Act. (ECF No. 17, PgID.349-351.) Additionally, the statement

contains demands for the relief sought in accordance with Fed. R. Civ. P. 8(a)(3).

(ECF No. 17, PgID.350-351.)

IV.    ORDER

       Defendant’s motion to dismiss or for a more definite statement (ECF No. 14)

is DENIED AS MOOT, Plaintiff’s statement (ECF No. 17) having satisfied the

pleading standards of Fed. R. Civ. P. 8(a). The Court will consider Plaintiff’s more
                                          3
definite statement an amended complaint under Fed. R. Civ. P. 15(a)(2) (If a party

does not amend its pleading as a matter of course pursuant to Rule 15(a)(1), “a

party may amend its pleading only with the opposing party’s written consent or the

court’s leave. The court should freely give leave when justice so requires.”). ECF

No. 17 is now the operative pleading in this case.


   IT IS SO ORDERED.

Dated: December 5, 2019                s/Anthony P. Patti
                                       Anthony P. Patti
                                       UNITED STATES MAGISTRATE JUDGE




                                         4
